Matthews, J.
delivered the opinion of the court. In this case, the attorney for the U. S. claims a privilege and preference in their favor, over other creditors of the testator, as created by an act of congress, relative to debts due to the U. S. in cases of insolvency. See Inger. Dig. p. 559, et seq. That they are entitled to such privilege and preference, in ordinary cases, cannot be doubted: but the present is not one of that nature. The facts of it, necessary to be noticed shew that Baulos, the testator, became the debtor of the U. S. for the debt now claimed, some years *568since; that be failed, or was insolvent; and that he afterwards entered into partnership with one Cavaroc, by which they acquired some, property; but the portion falling to the share of the deceased, does not amount to more than will be sufficient to pay his part of the partnership debts.
Eastern Dis'ct

April, 1827.

Moreau, for the appellee. Smith, for the appellant.
The court of probates accorded a preference to the creditors of the partnership, over the claim of the U. S. from which, their attorney took the present appeal.
According to the principles assumed in the decision in the case of Purdy & co. vs. Hood & co. & al. the judgment of the court below, is clearly correct. The property acquired by the partnership of Baulos and Cavaroc, does not belong to either of the partners separately; but remains a common stock, and pledge for the payment of the debts of the firm in preference to any claims against the parties individually.
It is, therefore, ordered, adjudged and decreed, that the judgment of the court of probates be affirmed, with costs.